In a proceeding pursuant to article 10 of the Family Court Act to adjudicate infants to be neglected children, the petitioner appeals from an order of the Family Court, Kings County, dated September 22, 1976, which, after a hearing, released the infant, Corina, to respondent Jenette C. (Anonymous), under the supervision of the Bureau of Child Welfare. Order reversed, on the facts, without costs or disbursements, petition granted, and custody of the infant Corina is placed with the Commissioner of Social Services. Proceeding remitted to the Family Court for a further determination regarding the terms of the placement and for the making of an appropriate order in accordance with section 1055 of the Family Court Act. It is our opinion that the petitioner satisfied its burden of showing the inability of the parents respondents to care for the child, Corina. Placement with the Commissioner of Social Services would be in the best interest of the child. However, such matters as visitation rights and the duration of the placement are to be determined by the Family Court. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.